Citation Nr: 0100947	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for a cardiovascular 
disability.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to an increased disability rating for 
service-connected dermatophytosis of the feet and groin, 
currently rated as 10 percent disabling.

5.  Whether a January 18, 1983, rating decision, which 
granted service connection and assigned a noncompensable 
disability rating for dermatophytosis of the feet, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.  In a September 1998 decision, the RO increased 
a previous 0 percent rating for dermatophytosis of the feet 
and groin to 10 percent, and denied claims by the veteran 
seeking entitlement to service connection for prostate, 
cardiovascular, and stomach disabilities.  In a November 1998 
decision, the RO held, in pertinent part, that a January 18, 
1983, rating decision granting service connection and 
assigning a noncompensable disability rating for 
dermatophytosis of the feet was not clearly and unmistakably 
erroneous.

This case was originally before the Board in July 2000, at 
which time it was remanded for clarification of the veteran's 
representative.  That matter has been resolved and, thus, 
this case is ready for appellate review.

The issues of entitlement to service connection for prostate, 
cardiovascular, and stomach disabilities and for an increased 
disability rating for dermatophytosis of the feet and groin 
are addressed in the REMAND portion of this opinion.


FINDINGS OF FACT

1. The veteran filed an original claim seeking entitlement to 
service connection for a skin disorder of the feet and groin 
on October 15, 1982.

2.  In a January 18, 1983, rating decision, the RO granted 
entitlement to service connection for dermatophytosis of the 
feet, assigning a noncompensable disability rating.

3.  The veteran was notified of the January 18, 1983, rating 
decision by letter dated that same month; he did not appeal 
the decision within any applicable time limits.

4.  The evidence of record does not show that the January 18, 
1983, rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.


CONCLUSION OF LAW

The January 18, 1983 rating decision was not clearly and 
unmistakably erroneous and is final.  38 U.S.C. § 4005(c)  
(1982) (current version at 38 U.S.C.A. 7105(c) (West 1991)); 
38 C.F.R. §§ 3.104, 3.105, 19.129 (1983) (current versions at 
38 C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 
(2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

This appeal concerns whether clear and unmistakable error was 
committed by the RO in a January 1983 rating decision, in 
which it granted to the veteran entitlement to service 
connection for dermatophytosis of the feet, assigning a 
noncompensable disability rating.  The veteran was notified 
of that decision in January 1983, but did not appeal it 
within the applicable time limitations.

In the current claim on appeal, the veteran asserted that the 
RO committed clear and unmistakable error in the January 1983 
decision.  He argued that his service-connected skin 
condition warranted assignment of a compensable rating back 
in 1983.  He suggested that the RO committed fraud back in 
1983 by ignoring his service medical records showing a 
recurrent skin problem.  He acknowledged that, in a September 
1998 decision, he was granted entitlement to a 10 percent 
rating for his skin condition.  He believes that the 1998 
decision is evidence supporting the conclusion that a 
compensable rating was warranted in 1983.

II.  Laws & Regulations

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a valid 
claim of clear and unmistakable error requires a showing that 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were not properly applied.  A mere difference of 
opinion as to the outcome of the adjudication does not 
provide a basis to find that VA committed administrative 
error during the adjudication process.  Russell v. Principi, 
3 Vet. App. 310  (1992) (en banc); Glynn v. Brown, 6 Vet. 
App. 523  (1994); Mason (Sangernetta) v. Brown, 8 Vet. App. 
44  (1995); see Crippen v. Brown, 9 Vet. App. 412, 421  
(1996) (Court recognized in Russell, Glynn and Mason that a 
viable claim of clear and unmistakable error must be premised 
on the RO's clear failure to consider certain highly 
probative evidence in the first instance, and not simply 
request that the Board reweigh or reevaluate the evidence 
reviewed by the RO in the prior final rating decision).  
"Clear and unmistakable error" is "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  The error must be of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id., at 43.  A disagreement as 
to how the facts were weighed or evaluated cannot form the 
basis of a claim of clear and unmistakable error.  Luallen v. 
Brown, 8 Vet. App. 92  (1995).  

A determination as to whether an RO decision has clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question, 
Damrel v. Brown, 6 Vet. App. 242  (1994), and to raise a 
valid claim of clear and unmistakable error, a claimant must, 
with some degree of specificity, identify the alleged error 
and provide persuasive reasons why the result would have been 
different but for the alleged error.  Fugo v. Brown, 6 Vet. 
App. 40, 44  (1993), en banc review denied, 6 Vet. App. 162 
(1994).  A claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231  (1991); 
Berger v. Brown, 10 Vet. App. 166, 169  (1997) (A claimant 
has an "extra-heavy burden" of persuasion before the Court in 
a claim of clear and unmistakable error.).

III.  Analysis

The Board finds that the RO's rating decision of January 18, 
1983, is final, since it was not timely appealed and is 
accepted as correct in the absence of clear and unmistakable 
error.  See 38 C.F.R. §§ 3.105 (2000).  A claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within 60 days from the date the RO mails the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C. § 4005(c)  (1983) (current version at 38 
U.S.C.A. 7105(c)  (West 1991)); 38 C.F.R. §§ 3.104, 19.129(a) 
(1983) (current versions at 38 C.F.R. §§ 3.104, 20.200, 
20.302(a), 20.1103 (2000)).  The law remains essentially 
unchanged from 1983 to the present, save for the respective 
code citations.  The veteran did not initiate an appeal of 
the January 1983 decision within one year of being notified.

In this case, based on the facts and applicable laws and 
regulations, the Board denies the veteran's claim that the 
January 18, 1983, rating decision, which granted service 
connection and assigned a noncompensable disability rating 
for dermatophytosis of the feet, was clearly and unmistakably 
erroneous.  The basis for the clear and unmistakable error, 
as alleged by the veteran, is that the RO in 1983 failed to 
consider his service medical records.  However, the actual 
January 1983 rating decision shows that consideration of the 
service medical records was accomplished and that the RO's 
decision was based, in part, on consideration of those 
records.  The other alleged basis for finding clear and 
unmistakable error in the January 1983 decision, according to 
the veteran, is "fraud" committed by the RO at that time.  
The veteran fails to substantiate that accusation and the 
claims file provides no evidence of any "fraud" on the part 
of VA.

The veteran also contends that, since he was recently granted 
entitlement to a 10 percent disability rating for his 
service-connected skin disability, such a rating was 
warranted back in 1983.  However, that argument is not a 
basis for finding clear and unmistakable error.  The Court 
has consistently stressed the rigorous nature of the concept 
of clear and unmistakable error.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To 
repeat, clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.

Here, there is no such error shown.  The September 1998 RO 
grant of entitlement to a 10 percent disability rating for 
dermatophytosis was based on approximately 15 years of 
additional medical records not in existence at the time of 
the RO's January 1983 decision.  It should be noted that the 
more recent medical evidence shows that the veteran currently 
has dermatophytosis of both the feet and groin, whereas the 
December 1982 VA examination report, the only post-service 
medical evidence of record at the time of the RO's January 
1983 rating decision, shows that his skin condition only 
affected his feet at that time; the rash on his groin had 
"cleared up."  There was scaling on the soles of the feet, 
described as "typical of dermatophytosis".  It was 
specifically concluded that no skin lesion of the groin was 
found.

The applicable regulations governing skin conditions have 
remained constant since 1983.  They provide for a 
noncompensable (0 percent) disability rating for 
dermatophytosis with only slight exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted when the skin condition has more 
severe exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813  (2000).  Given this rating 
criteria, and the facts available at the time of the RO's 
January 1983 rating decision, the Board does not find that 
the RO failed to apply the correct laws and regulations to 
the correct facts as they were known at the time of the 
decision.  The determination that scaling on the soles of the 
feet represented no more than slight exfoliation, exudation, 
or itching, on a nonexposed surface or small area was a 
supportable conclusion.  The Board finds no error that makes 
the 1983 decision undebatably and fatally flawed.  Russell v. 
Principi, 3 Vet. App. 310  (1992) (en banc); Glynn v. Brown, 
6 Vet. App. 523  (1994); 38 C.F.R. §§ 3.105(a), 20.1403  
(2000).  The 1983 decision contains, at most, a determination 
with which the veteran is in disagreement.  He feels that the 
RO should have come to a different conclusion, one that would 
have awarded him a compensable rating.  However, such 
disagreement is not an adequate basis for a successful clear 
and unmistakable error claim.  Id.

Accordingly, the Board concludes that the January 18, 1983, 
RO rating decision was supported by the evidence then of 
record based on the laws and regulations then in effect.  It 
was not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a) (2000).


ORDER

The January 18, 1983, RO rating decision, which granted 
entitlement to service connection and assigned a 
noncompensable disability rating for dermatophytosis of the 
feet, was not clearly and unmistakably erroneous.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted in regard to the 
issues of entitlement to service connection for prostate, 
cardiovascular, and stomach disabilities, and of entitlement 
to an increased disability rating for dermatophytosis of the 
feet and groin.

There has been a significant change in the law regarding VA's 
duty to assist.  This change occurred during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096  (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) (Where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

Here, the RO denied the appellant's service connection claims 
as not well grounded.  That legal basis for a decision no 
longer exists.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In regard to the claim for an increased disability rating for 
dermatophytosis of the feet and groin, the Board finds that a 
remand is also necessary in order to provide the veteran with 
an updated VA skin examination.  The Board recognizes that 
the veteran underwent such an examination in June 1998.  
However, the report of that examination is inadequate for 
rating purposes.  Dermatophytosis is rated based on eczema, 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813  (2000).  
Proper rating requires clinical analysis for the presence of 
exfoliation, exudation, itching, marked disfigurement, 
extensive lesions, and repugnancy.  The presence of systemic 
or nervous manifestations and the size of the total area 
affected must also be analyzed.  Id.  The June 1998 VA 
examination report is only 5 sentences in length and 
indicates only that the veteran had tinea of the feet and 
groin which he complained was itchy and occasionally painful 
and raw.  No actual description of the nature and severity of 
any objective manifestations is provided.  Therefore, the 
report is inadequate and another examination must be 
provided.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one,"  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), and "when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 4.70  (2000).

In this regard, the Board finds that the veteran asserted 
that his skin condition was worse during the summer.  The 
Court has held that the frequency, duration, and outbreaks of 
skin disease exacerbations must be addressed by rating 
adjudicators, and that a skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  
Bowers v. Brown, 2 Vet. App. 675  (1992); Ardison v. Brown, 6 
Vet. App. 405  (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92  (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should schedule 
the veteran for VA skin examination in 
order to assess the current nature, 
severity, and characteristics of his 
service-connected skin disorder of the 
feet and groin.  The examiner should 
undertake clinical analysis for the 
presence of exfoliation, exudation, 
itching, marked disfigurement, extensive 
lesions, repugnancy, and systemic or 
nervous manifestations, and should 
comment on the size of the total area 
affected. i.e. nonexposed vs. exposed 
surface and small area vs. extensive 
area, as per 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813  (2000).  All 
necessary tests, should be conducted.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings should be made 
part of an examination report, a copy of 
which must be made part of the claims 
folder.

3.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2000), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



